1

2

3                             UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA

5                                                ***

6     KEVIN ALMY,                                      Case No. 3:17-cv-00224-MMD-CLB

7                                   Plaintiff,               AMENDED ORDER 1
            v.
8
      ISIDRO BACA, et al.,
9
                                Defendants.
10

11   I.    SUMMARY

12         Plaintiff Kevin Almy is a formerly incarcerated person who has filed this pro se

13   prisoner civil rights case against various defendants. Before the Court is a Report and

14   Recommendation of United States Magistrate Judge Carla Baldwin (“R&R”) (ECF No. 76)

15   regarding Defendants’ Motion for Summary Judgment (the “Motion”) (ECF No. 60). 2

16   Judge Baldwin recommends that the Court grant the Motion as to Count III but deny the

17   Motion as to the remaining counts. (ECF No. 76 at 19.) Defendants filed an objection to

18   the R&R. 3 (ECF No. 77.) For the reasons explained below, the Court will adopt the R&R.

19   ///

20   ///

21
           1The   Court issues an amended order to correct an error in the third paragraph of
22
     the conclusion, clarifying that the Court only grants summary judgment in favor of Yates
23   on Count III. No other substantive changes are made.
           2The   remaining Defendants in this case include Isidro Baca, John Cosman, Edward
24
     Gibson, Ira Hollingsworth, Silvia Irvin, McCormick, Mooney, Moyle, Dr. Sanchez, Brian
25   Ward, Gregory Yates, Romeo Aranas, D. Clark, Frank Dreesen, James Dzurenda, B.
     Gutierrez, J. Keast, C. Lucas, A. Maier, Sgt. Manning, Dr. Marr, Ron Schreckengost, David
26   Tristan, Terez Wickham, Ronda Larson, Dr. Aaron, and Quentin Byrne. All Defendants
     except A. Maier and Dr. Aaron have filed the Motion. As such, the Court refers to moving
27   Defendants collectively as “Defendants.”
           3Plaintiff
                   did not object to Judge Baldwin’s recommendation to grant summary
28
     judgment on Count III. He also did not respond to Defendants’ objection.
1    II.    BACKGROUND

2           The Court adopts the facts in the R&R (ECF No. 76 at 2-5) and does not recite

3    them here.

4    III.   LEGAL STANDARD

5           A.     Review of the Magistrate Judge’s Recommendations

6           This Court “may accept, reject, or modify, in whole or in part, the findings or

7    recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

8    timely objects to a magistrate judge’s report and recommendation, then the court is

9    required to “make a de novo determination of those portions of the [report and

10   recommendation] to which objection is made.” Id. Where a party fails to object, however,

11   the court is not required to conduct “any review at all . . . of any issue that is not the subject

12   of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has

13   recognized that a district court is not required to review a magistrate judge’s report and

14   recommendation where no objections have been filed. See United States v. Reyna-Tapia,

15   328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review employed by the district

16   court when reviewing a report and recommendation to which no objections were made);

17   see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003) (reading the

18   Ninth Circuit’s decision in Reyna-Tapia as adopting the view that district courts are not

19   required to review “any issue that is not the subject of an objection.”). Thus, if there is no

20   objection to a magistrate judge’s recommendation, then the court may accept the

21   recommendation without review. See, e.g., Johnstone, 263 F. Supp. 2d at 1226

22   (accepting, without review, a magistrate judge’s recommendation to which no objection

23   was filed).

24          B.     Summary Judgment Standard

25          “The purpose of summary judgment is to avoid unnecessary trials when there is no

26   dispute as to the facts before the court.” Nw. Motorcycle Ass’n v. U.S. Dep’t of Agric., 18

27   F.3d 1468, 1471 (9th Cir. 1994). Summary judgment is appropriate when the pleadings,

28   the discovery and disclosure materials on file, and any affidavits “show there is no genuine

                                                     2
1    issue as to any material fact and that the movant is entitled to judgment as a matter of

2    law.” Celotex Corp. v. Catrett, 477 U.S. 317, 330 (1986). An issue is “genuine” if there is

3    a sufficient evidentiary basis on which a reasonable fact-finder could find for the

4    nonmoving party and a dispute is “material” if it could affect the outcome of the suit under

5    the governing law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248–49 (1986). Where

6    reasonable minds could differ on the material facts at issue, however, summary judgment

7    is not appropriate. See id. at 250-51. “The amount of evidence necessary to raise a

8    genuine issue of material fact is enough ‘to require a jury or judge to resolve the parties'

9    differing versions of the truth at trial.’” Aydin Corp. v. Loral Corp., 718 F.2d 897, 902 (9th

10   Cir. 1983) (quoting First Nat’l Bank v. Cities Service Co., 391 U.S. 253, 288–89 (1968)).

11   In evaluating a summary judgment motion, a court views all facts and draws all inferences

12   in the light most favorable to the nonmoving party. Kaiser Cement Corp. v. Fishbach &

13   Moore, Inc., 793 F.2d 1100, 1103 (9th Cir. 1986).

14          The moving party bears the burden of showing that there are no genuine issues of

15   material fact. Zoslaw v. MCA Distrib. Corp., 693 F.2d 870, 883 (9th Cir. 1982). Where the

16   moving party does not have the ultimate burden of persuasion at trial the party can meet

17   its burden of production by either producing evidence that negates an essential element

18   of the nonmoving party’s case or by “showing” that the nonmoving party does not have

19   enough evidence to meet an essential element of its claim or defense to carry its ultimate

20   burden of persuasion at trial. Nissan Fire & Marine Ins. Co. v. Fritz Companies, Inc., 210

21   F.3d 1099 (9th Cir. 2000). Once the moving party satisfies Rule 56’s requirements, the

22   burden shifts to the party resisting the motion to “set forth specific facts showing that there

23   is a genuine issue for trial.” Anderson, 477 U.S. at 256. The nonmoving party “may not

24   rely on denials in the pleadings but must produce specific evidence, through affidavits or

25   admissible discovery material, to show that the dispute exists,” Bhan v. NME Hosps., Inc.,

26   929 F.2d 1404, 1409 (9th Cir. 1991), and “must do more than simply show that there is

27   some metaphysical doubt as to the material facts.” Orr v. Bank of Am., 285 F.3d 764, 783

28   (9th Cir. 2002) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

                                                   3
1    586 (1986)). “The mere existence of a scintilla of evidence in support of the plaintiff’s

2    position will be insufficient.” Anderson, 477 U.S. at 252.

3    IV.    DISCUSSION

4           Defendants object to the R&R on all counts except Count II, III, and most of Count

5    VI. 4 (ECF No. 77 at 2.) The Court thus will adopt the part of the R&R that the parties did

6    not object to, and has engaged in a de novo review to determine whether to adopt the part

7    of the R&R to which Defendants object—regarding Count I, V, VIII, IX, and X and part of

8    Count VI. Defendants contend that (1) Plaintiff failed to exhaust certain claims before filing

9    suit, (2) Plaintiff cannot establish any personal participation on the part of most of the

10   Defendants, and (3) Defendants are entitled to qualified immunity. (ECF No. 77 at 2, 6, 8.)

11   The Court will address each argument in turn.

12          A.       Administrative Exhaustion

13          In the Motion, Defendants argue that Plaintiff failed to exhaust his administrative

14   remedies as to Counts I, V, IX, and X, based on Exhibit 2, which is entitled “Inmate

15   Grievance History.” (ECF No. 60 at 8-11; ECF No. 60-2 (Exhibit 2).) See Albino v. Baca,

16   747 F.3d 1162, 1166 (9th Cir. 2014) (holding that failure to exhaust is an affirmative

17   defense that the defendant must plead and prove). However, Judge Baldwin found that

18   Exhibit 2 only contains a summary of NDOC’s responses to filed grievances; “it does not

19   establish what Plaintiff actually stated in his grievances in order to permit the court to

20   conclude that NO grievance was actually filed.” (ECF No. 76 at 9-10.) The Court agrees

21   with Judge Baldwin.

22          Defendants’ objection insists that Exhibit 2 shows that Plaintiff either failed to

23   properly refile his grievance (on Count I) or failed to file a grievance on an issue altogether

24   (on Counts V, IX and X). (ECF No. 77 at 4-5.) Indeed, it appears that prison officials may

25   have copied and pasted Plaintiff’s grievances into boxes titled “Proposed Response”

26
            4While Defendants claim they do not object to Count VI, they later object to
27
     Defendant Aranas’s alleged personal participation in that count (see ECF No. 77 at 7). As
28   such, the Court will only discuss that issue as to Count VI later in this order.

                                                   4
1    within Exhibit 2 (see, e.g., ECF No. 60-2 at 2), but Plaintiff has attested in his sworn

2    opposition to Defendant’s Motion that the document “is not a complete record of every

3    grievance filed by Plaintiff . . . [and] does not present full, accurate verbatim records of

4    Plaintiff’s grievances” (ECF No. 70 at 1-2). See Newport v. City of Sparks, No. 3:12-cv-

5    621-MMD-WGC, 2016 WL 1248723, at *3 n.1 (D. Nev. Mar. 28, 2016) (considering a pro

6    se plaintiff’s sworn opposition brief when evaluating the defendants’ motion for summary

7    judgment). 5 At the very least, Plaintiff has raised a genuine dispute of material fact on the

8    exhaustion issue. See Albino, 747 F.3d at 1166 (“If material facts [on the exhaustion issue]

9    are disputed, summary judgment should be denied . . .”).

10          Defendants also point out that Plaintiff conceded he did not grieve the issue in

11   Counts IX and X. (ECF No. 77 at 6 (citing to ECF No. 70 at 9:22).) But Defendants

12   conveniently omit Plaintiff’s sworn statement that prison officials threatened prisoners like

13   him that if they filed a grievance about being co-celled with mentally ill inmates, “they’ll be

14   on the next bus to a worse prison.” (see id. at 9-10). Plaintiff specified that he was fearful

15   because he already suffered 45 retaliatory transfers and that his upcoming parole hearing

16   might be jeopardized. (Id. at 10.) Under these facts, Plaintiff is excused for failing to

17   exhaust his grievances for Counts IX and X. See McBride v. Lopez, 807 F.3d 982, 984,

18   987 (9th Cir. 2015) (holding that a “fear of retaliation may be sufficient to render the inmate

19   grievance procedure unavailable” where a prisoner subjectively feared retaliation and

20   such belief was objectively reasonable) The Court therefore overrules Defendants’

21   objection and adopts the R&R on the exhaustion issue.

22   ///

23   ///

24

25
            5See also Jones v. Blanas, 393 F.3d 918, 923 (9th Cir. 2004) (“[B]ecause Jones is
26   pro se, we must consider as evidence in his opposition to summary judgment all of Jones's
     contentions offered in motions and pleadings, where such contentions are based on
27   personal knowledge and set forth facts that would be admissible in evidence, and where
     Jones attested under penalty of perjury that the contents of the motions or pleadings are
28   true and correct” (citations omitted).).

                                                   5
1           B.      Personal Participation

2           Defendants argue in the Motion that “Aranas, Baca, Clark, Dreesen, Dzurenda,

3    Gibson, Gutierrez, Hollingsworth, Irvin, Keast, Larsen, Mar, Sanchez, Schrekengost,

4    Tristan, Ward, Wickham, Williams, 6 and Yates. . . . for the most part . . . were not directly

5    or personally involved in [Plaintiff’s] care.” (ECF No. 60 at 15.) See Taylor v. List, 880 F.2d

6    1040, 1045 (9th Cir. 1989) (holding that a defendant is personally liable under 42 U.S.C.

7    § 1983 “only upon a showing of personal participation by the defendant”); Ashcroft v. Iqbal,

8    556 U.S. 662, 676 (2009) (“[V]icarious liability is inapplicable to . . . § 1983 suits . . .”). In

9    support of such broad assertion, Defendants refer to Plaintiff’s entire Second Amended

10   Complaint (“SAC”) without any pin cites. (See ECF No. 60 at 15.) The Court agrees with

11   Judge Baldwin that such general assertions are insufficient to meet Defendants’ burden

12   for summary judgment. (ECF No. 76 at 16-17.) Indeed, requiring the Court to sift through

13   the record and concoct arguments in favor of Defendants—as if the Court were an

14   adversary—would be unfair to pro se Plaintiff. See Carmen v. San Francisco Unified Sch.

15   Dist., 237 F.3d 1026, 1031 (9th Cir. 2001). However, Defendants make two specific and

16   supported arguments (ECF No. at 60:9-16) that were not specifically addressed in the

17   R&R, and that Defendants reassert in their objection (ECF No. 77 at 7-8). The Court will

18   address those arguments in turn. 7

19
            6The record reflects that Defendant Brian Williams, Sr. was terminated from the
20
     case in March 2, 2018. However, this notation was made in error. The screening order
21   entered on March 2, 2018 allowed certain claims to proceed against Williams. (ECF No.
     18 at 16.) Moreover, Williams has since accepted service (ECF No. 26) and joined in
22   Defendants’ answer to the SAC (ECF No. 44). The Court therefore will direct that the
     record be modified to reflect that Defendant Williams is an active party in this action.
23          7“The   moving party must identify the specific issue or issues on which it claims the
24   opposing party has no supporting evidence, and demonstrate the absence of such
     evidence . . . [by] identify[ing] that part of the record which bears out his [or her] assertion.”
25   Wilson v. City of Merced, No. CV F07-1235LJODLB, 2008 WL 4737159, at *2 (E.D. Cal.
     Oct. 28, 2008) (emphases added) (citing to Mt. Pleasant v. Associated Elec. Co-oP., 838
26   F.2d 268, 273 (8th Cir.1988), and Russ v. International Paper Co., 943 F.2d 589, 592 (5th
     Cir.1991)). To the extent Defendants make specific arguments without any citation to the
27   record (see ECF No. 60 at 15:17-22), the Court will not consider them. Moreover,
     Defendants support their contention that “Plaintiff makes the same bald assertions against
28   defendants, Dreesen, Wickham and Keast” (ECF No. 60 at 15:15-16) with a citation to
     (fn. cont…)
                                                     6
1           First, Defendants argue that Plaintiff has made “bald and conclusory” allegations

2    that Aranas “violated [Plaintiff’s] rights by failing to craft a policy or procedure enabling

3    NNCC nurses to access narcotic/narcotic-like medications when needed on weekends or

4    nights.” (ECF No. 60 at 15 (citing to ECF No. 15-1 at 29-30); ECF No. 77 at 7 (same).)

5    Plaintiff’s sworn opposition brief attested that: (1) Aranas was Plaintiff’s treating physician

6    “on multiple occasions” and a grievance responder; (2) Aranas, as Director of NDOC

7    Medical, “would be most responsible for ensuring accessibility of supplies to treat inmate

8    patients”; (3) “medical records corroborate the prescribing of Flexoril on Friday and the

9    failure to dispense until Monday night due to alleged inaccessibility,” thereby subjecting

10   Plaintiff to “excruciating pain”; and (4) “Aranas deliberately elected to become a complicitor

11   [sic] in violation by conspiring to deny administrative remedies.” (ECF No. 70 at 19.) He

12   makes similar verified allegations in the SAC 8 about Aranas’s refusal to create a policy to

13   allow NDOC nurses access to certain pain medications on the weekends and in denying

14   him “Flexoril.” (ECF No. 19 at 29-30.) Plaintiff’s sworn statements in his opposition brief

15   and in his SAC are sufficient to create an material issue of fact as to whether Aranas was

16   personally involved in Plaintiff’s care and in denying him a consistent supply of pain

17   medication to manage his chronic pain. As such, the Court will overrule Defendants’

18   objection.

19          Second, Defendants argue that Plaintiff has also made “bald and conclusory

20   allegations” that Aranas, Mar, and Sanchez “were deliberately indifferent to his needs by

21   failing to provide him with a consistent supply of pain medication.” (ECF No. 60 at 15 (citing

22   to ECF No. 15-1 at 36); ECF No. 77 at 7-8 (same).) Again, these allegations in the SAC

23

24
     ECF No. 37—which is a docket notice pursuant to Local Rule IB 2-2 and notice of General
25   Order 2013-1 and opportunity for expedited trial setting. Because Plaintiff has not pointed
     to relevant support in the record, the Court will also disregard their contention.
26
            8Courts  must consider a pro se party’s contentions offered in his pleadings as
27   evidence in his opposition to a motion for summary judgment “where such contentions are
     based on personal knowledge and set forth facts that would be admissible in evidence,
28   and where [he] attested under penalty of perjury that the contents of the motions or
     pleadings are true and correct.” Jones v. Blanas, 393 F.3d 918, 923 (9th Cir. 2004).
                                                  7
1    are sufficient to create a material issue of fact as to their personal participation.

2    Accordingly, the Court overrules Defendants’ objection.

3           C.     Qualified Immunity

4           In determining whether Defendants are entitled to qualified immunity, this Court

5    must decide (1) whether there is a constitutional violation, and (2) whether that right was

6    clearly established at the time of the challenged conduct. See Tortu v. Las Vegas Metro.

7    Police Dep't, 556 F.3d 1075, 1085 (9th Cir. 2009) (citing to Saucier v. Katz, 533 U.S. 194,

8    201 (2001)). Because Judge Baldwin found “that genuine issues of material fact exist as

9    to whether Almy’s constitutional rights were violated, [she] decline[d] to address the

10   ‘clearly established’ prong at this time.” (ECF No. 76 at 18.) Defendants objected that, “in

11   order to deny the Motion for Summary Judgment on qualified immunity, both prongs of the

12   test must be satisfied.” (ECF No. 77 at 9.) Although the Court agrees with Defendants, 9

13   the Court will overrule Defendants’ objection and deny summary judgment.

14          First, Defendants essentially argue in the Motion that there is no evidence they

15   knowingly violated a clearly established right of Plaintiff because Defendants followed the

16   rules, processed his grievances, and provided proper medical care. (ECF No. 60 at 18.)

17   But Defendants failed to support any of their assertions with any evidence, therefore they

18   have failed to meet their burden of production. See Wilson, 2008 WL 4737159, at *2

19   (citations omitted). Finally, Defendants’ objection argues for the first time that Plaintiff does

20   not have a clearly established right as to his claims in Counts I, V, VII, IX, and X (see ECF

21   No. 77 at 9-10. The Court has discretion, but is not required, to consider new arguments

22   raised for the first time in a party’s objection to a magistrate judge’s ruling. Brown v. Roe,

23

24
            9See   Kisela v. Hughes, 138 S. Ct. 1148, 1152 (2018) (per curiam) (“Qualified
25
     immunity attaches when an official’s conduct does not violate clearly established statutory
26   or constitutional rights of which a reasonable person would have known” (emphasis
     added).); Wood v. Moss, 572 U.S. 744, 757 (2014) (“The doctrine of qualified immunity
27   protects government officials from liability for civil damages unless a plaintiff pleads facts
     showing (1) that the official violated a statutory or constitutional right, and (2) that the right
28   was clearly established at the time of the challenged conduct” (citation and internal quotes
     omitted; emphasis added).)
                                                     8
1    279 F.3d 742, 7444-46 (9th Cir. 2002). The Court declines to address this argument

2    because doing so now would deprive Plaintiff of an opportunity to respond.

3           In sum, the Court overrules Defendants’ objection adopts the R&R in full.

4    V.     CONCLUSION

5           The Court notes that the parties made several arguments and cited to several cases

6    not discussed above. The Court has reviewed these arguments and cases and determines

7    that they do not warrant discussion as they do not affect the outcome of the Motions before

8    the Court.

9           It is therefore ordered, adjudged and decreed that Judge Baldwin’s R&R (ECF No.

10   76) is accepted and adopted.

11          It is further ordered that Defendants’ Motion for Summary Judgment (ECF No. 60)

12   is denied as to all claims, except the Court grants summary judgment in favor of Yates on

13   Count III alleging retaliation.

14          It is further ordered that, although the docket reflects that Defendant Brian Williams,

15   Sr. was terminated from the case in March 2, 2018, this termination was made in error.

16   Defendant Williams is an active party in the case per ECF Nos. 26 and 44. The Clerk is

17   directed to correct the docket and caption to reflect this information.

18          DATED nunc pro tunc THIS 4th day of March 2020.

19

20
                                               MIRANDA M. DU
21                                             CHIEF UNITED STATES DISTRICT JUDGE

22

23

24

25

26

27

28

                                                   9
